ORDER

PER CURIAM.
Movant Dennis Hinkle entered an Alford plea to one count of stealing in violation of Section 570.030 RSMo 1994 and entered a guilty plea one count of failure to appear in violation of Section 544.665 RSMo 1994. The Honorable Timothy J. Patterson sentenced him to five years’ imprisonment on each charge, sentences to be served concurrently. Following his conviction, Movant filed a motion for post-conviction relief pursuant to Rule 24.035. Movant now appeals from the judgment denying his motion without an evi-dentiary hearing.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and we find that the motion court’s judgment is based upon findings of fact and conclusions of law that are not clearly erroneous. Rule. 24.035(k). An extended opinion reciting the detailed facts and restating principles of law would serve no precedential or jurisprudential purpose. However, a memorandum opinion has been provided to the parties for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).